

 S1693 ENR: National Flood Insurance Program Extension Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
 nineteenS. 1693IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the National Flood Insurance Program.1.Short titleThis Act may be cited as the National Flood Insurance Program Extension Act of 2019.2.Reauthorization of National Flood Insurance Program(a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking May 31, 2019 and inserting June 14, 2019.(b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking May 31, 2019 and inserting June 14, 2019.(c)Retroactive effective dateIf this Act is enacted after May 31, 2019, the amendments made by subsections (a) and (b) shall take effect as if enacted on May 31, 2019.Speaker of the House of RepresentativesVice President of the United States and President of the Senate